NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROGELIO CALDERON,                               No. 20-15731

                Plaintiff-Appellant,            D.C. No. 4:18-cv-04384-KAW

 v.
                                                MEMORANDUM*
PHUC LAM, Prison Doctor; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Northern District of California
                Kandis A. Westmore, Magistrate Judge, Presiding**

                           Submitted August 17, 2021***

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      California state prisoner Rogelio Calderon appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment for defendants

because Calderon failed to raise a genuine dispute of material fact as to whether

defendants were deliberately indifferent to Calderon’s heart issues. See id. at

1060-61 (9th Cir. 2004) (deliberate indifference is a high legal standard requiring a

defendant be aware of and disregard an excessive risk to an inmate’s health).

      Calderon has waived any challenge to the district court’s grant of summary

judgment on Calderon’s allegations against defendant Lam for falsifying or

omitting information from Calderon’s medical records, as well as the district

court’s grant of defendants’ motion to file a supplemental motion for summary

judgment, because he did not raise them in his opening brief. See Indep. Towers of

Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e review only issues

which are argued specifically and distinctly in a party’s opening brief.” (citation

and internal quotation marks omitted)); Acosta–Huerta v. Estelle, 7 F.3d 139, 144

(9th Cir. 1993) (issues not supported by argument in pro se appellant’s opening

brief are waived).

      AFFIRMED.




                                          2                                     20-15731